DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al (U.S. Patent Application Publication No. 2017/0002546) in view of Doerr et al (U.S. Patent Application Publication No. 2006/0097570).
As to Claim 1, Fletcher discloses a wheel loader comprising: 
An operator’s cab (Figure 1); 
A front wheel (#22);
A front frame (#28) configured to support the front wheel such that the front wheel is rotatable; 
A bucket (#18);
A boom (#24) having a distal end connected to the bucket, and a proximal end rotatably supported by the front frame;
A sensor (#32) configured to measure a distance (“x” in Figure 1) between the front wheel and a loading target (#12) onto which an excavated object is loaded by the wheel loader; and 
A controller (#34) configured to control an action of the wheel loader, 
Wherein the controller (#34) causes the wheel loader to perform a predetermined action.
However, Fletcher is silent about the wheel loader performing a predetermined action for collision avoidance on condition that a distance to be measured by the sensor when the wheel loader travels takes 
As to Claim 2, Fletcher as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Fletcher as modified also teaches wherein the sensor (#32) is disposed at a first position on a roof of the operator’s cab.
As to Claim 3, Fletcher as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Fletcher as modified also teaches wherein the first position corresponds to a front end of the roof (Figure 1).
As to Claim 4, Fletcher as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Fletcher as modified also teaches wherein the sensor (#32) is disposed at a second position in the front frame, the second position being closer to a front end of the front frame than to a position where the boom is supported (“Front” is a relative term. The claim limitation is met if the front is interpreted as the area where the reference number #16 is located in figure 1).
As to Claim 5, Fletcher as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Fletcher as modified also teaches wherein the second position is above an axle of the front wheel (Figure 1).
As to Claim 6, Fletcher as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Fletcher as modified also teaches wherein the predetermined action corresponds to an action to cause the wheel loader to come to a stop (Doerr: #39).
As to Claim 7, Fletcher as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Fletcher as modified also teaches wherein the predetermined action corresponds to an action to output a predetermined audible notification (Doerr: #46).
Claim 8, Fletcher as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Fletcher as modified also teaches wherein the controller increases a volume of the audible notification (Doerr: #46) or shortens a time interval of the output of the audible notification, as the distance measured by the sensor becomes shorter.
As to Claim 10, Fletcher as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Fletcher as modified also teaches wherein the controller (#34) causes the wheel loader to perform the predetermined action on condition that an angle of the boom takes a value greater than or equal to a predetermined value (Paragraphs 0034 and 0035).
As to Claim 11, Fletcher as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Fletcher as modified also teaches wherein the controller (#34) causes the wheel loader to perform the predetermined action on condition that the distal end of the boom is higher in position than the proximal end of the boom (Paragraphs 0034 and 0035).
As to Claim 12, Fletcher as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Fletcher as modified also teaches wherein the controller (#34) causes the wheel loader to perform the predetermined action on condition that a tilt angle of the bucket takes a value greater than or equal to a first value (Paragraphs 0034 and 0035).
As to Claim 13, Fletcher as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). Fletcher as modified also teaches wherein the controller (#34) causes the wheel loader not to perform the predetermined action on condition that the tilt angle takes a value less than or equal to a second value that is smaller than the first value (Paragraphs 0034 and 0035).
As to Claim 14, Fletcher as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Fletcher as modified also teaches wherein the controller (#34) causes the wheel loader to stop the predetermined action on condition that the controller receives a predetermined input based on an operation by the operator (Paragraph 0027).
As to Claim 15, Fletcher as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Fletcher as modified also teaches further comprising a fore/aft traveling switch lever configured to switch between fore traveling of the wheel loader and aft traveling of the wheel loader, wherein the operation by the operator corresponds to an operation to shift the fore/aft traveling switch 
As to Claim 16, Fletcher as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Fletcher as modified also teaches wherein the controller (#34) causes the wheel loader to stop the predetermined action after a transition of the wheel loader from a fore traveling state to an aft traveling state (Paragraph 0027).
As to Claim 17, Fletcher discloses a method for controlling a wheel loader (#10), comprising the step of:
Measuring (#32) a distance between a wheel of the wheel loader and a loading target (#12) onto which an excavated object is loaded by the wheel loader (Distance “x” in Figure 1);
Determining that the distance measured takes a value less than or equal to a threshold value when the wheel loader travels (Paragraphs 0018 and 0029); and
Causing the wheel loader (#10) to perform a predetermined action.
However, Fletcher is silent about the wheel loader performing a predetermined action for collision avoidance on condition that a distance to be measured by the sensor when the wheel loader travels takes a value less than or equal to a threshold value. Doerr discloses a vehicle performing a predetermined action for collision avoidance on condition that a distance to be measured by the sensor (Paragraph 0036) when the vehicle travels takes a value less than or equal to a threshold value (Paragraphs 0017 and 0039). Fletcher and Doerr are analogous art because they are from the same field of endeavor (i.e. vehicle sensors). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the wheel loader perform a predetermined action for collision avoidance on condition that a distance to be measured by the sensor when the wheel loader travels takes a value less than or equal to a threshold value. The motivation would have been to avoid a crash. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al (U.S. Patent Application Publication No. 2017/0002546) in view of Doerr et al (U.S. Patent Application Publication No. 2006/0097570); and further in view of Best et al (U.S. Patent Application Publication No. 2013/0302761).
Claim 9, Fletcher as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Fletcher as modified is silent about comprising a control lever configured to operate the wheel loader, wherein the predetermined action corresponds to an action to vibrate the control lever. Best discloses the use of control levers which vibrate (Paragraph 0007). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a control lever configured to operate the wheel loader, wherein the predetermined action corresponds to an action to vibrate the control lever. The motivation would have been to operate the wheel loader. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 8:30AM to 5:00PM AST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.